Title: 16th.
From: Adams, John Quincy
To: 


       I went to bed immediately on my arrival; rose at about 10 in the morning, sent a man to find out Mr. Barclay. He return’d and told me he was vis-à-vis la maison de Ville. I went and found him very unwell: he had meant to leave L’Orient four or five days ago; but has been very ill with an humour in his head; but he is now much better, and thinks to set off next Thursday. I found Mr. Champion there, who went with me to Mr. Rucker’s lodgings. I found him, and Mr. Grub a Gentleman from Carolina. They accompanied me to the man who sold my Cabriolet, to Mr. Randall; he was much more reasonable, than I expected he would be, for notwithstanding all the damage, which the heat of the Sun, and the badness of the roads have done to the Carriage, he gave me 25 louis d’ors for it: and took it just as it was. His name is Soret. I think I can recommend him to any person who might want to hire or to buy a carriage at L’Orient. Dined with Mr. Barclay. After dinner, I went with Mr. Champion, to Mr. Mazois the director of the Packets, and paid him 500 livres for a passage, on board the Courier de l’Amerique, Captain Fournier. I was much astonished to hear that the Packet will sail tomorrow if the wind remains as it is. It is very extraordinary that Mr. le Couteulx himself, the director of the Packets at Paris, should not know when the Packets sail: he tells every passenger who goes to him, that they are obliged to wait for the Post that arrives from Paris Wednesday morning. A Gentleman who will pass with us, depending upon this, arrived 6 hours too late for the last Packet, and has been obliged to wait an whole month at L’Orient. I saw the Captain who gave me a respite; he will not go till to morrow evening, but I depend only upon a change of wind, for all the Letters which I expect by the next Post. It is very disagreeable to be thus disappointed by the unpardonable negligence, of those very persons, on whom, we depend the most.
       
       I bought My bedding, viz: a matrass, a pair of sheets: so large that one will be sufficient at a time, a pillar, and two pillar Cases. I brought with me from Paris a Coverlid, and half a dozen napkins, all these articles a person must necessarily have: on board the Packet you are furnished with every thing else, as I am told.
       Spent the evening and Supp’d at Mr. Barclay’s; with Mrs. Moylan, Miss Fermier her Sister, and Mr. Nesbitt. Return’d to my Hotel at about 12. at night.†.
      